COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Peter Obasogie v. Harris County Hospital District

Appellate case number:    01-12-01018-CV

Trial court case number: 1239063

Trial court:              334th District Court of Harris County

        On November 13, 2012, appellant Peter Obasogie filed an affidavit of indigence in the
trial court in the above-referenced appeal. On November 16, 2012, the district clerk timely filed a
contest to the affidavit. See TEX. R. APP. P. 20.1(e). Within 10 days after the contest was filed,
by November 26, 2012, the trial court was required either to conduct a hearing and sign an order
on the contest or to sign an order extending the time to conduct the hearing. See TEX. R. APP. P.
20.1(i)(2)-(4). The clerk’s record on indigence does not reflect that the trial court timely signed
an order on the contest or signed an order extending the time to conduct the hearing. See id.
Therefore, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See TEX. R. APP. P. 20.1(i)(4), (k).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record. See id.

        Appellant’s brief is ORDERED filed with this Court 30 days after the date the complete
record is filed in this Court. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 30 days of the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice Michael Massengale
                      Acting individually  Acting for the Court


Date: December 12, 2012